Citation Nr: 0904389	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-03 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDINGS OF FACT

1.  The objective evidence of record does not show that the 
veteran served in the Republic of Vietnam or any other 
designated area where the service department has determined 
that herbicides (including Agent Orange) were present, and 
there is no evidence that the veteran was otherwise exposed 
to herbicides during his active duty service.

2. The veteran's current diabetes mellitus, type II, is not 
shown to have been present in service, or for many years 
thereafter, nor is it the result of any incident occurring 
during his military service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred, to include as due to inservice exposure to 
herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 
3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's February 2004 and October 2004 letters advised the 
veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
addition, the RO's letters in February 2005 and in March 2006 
also advised the veteran of the foregoing elements of the 
notice requirements concerning the veteran's claim addressed 
herein.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, including the opportunity to present 
pertinent evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the Dingess requirements, the RO's March 2006 
letter provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With this statement, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  See Prickett, 20 Vet. App. 
at 376.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the veteran's 
service personnel records, service treatment records, and his 
identified VA and private treatment records.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board also notes that a 
medical opinion concerning the etiology of the veteran's 
current diabetes mellitus is not needed.  In making this 
determination, the Board finds that there is no indication 
that this condition is associated with the veteran's service 
or with another service-connected disability.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, diabetes 
mellitus, type II, was not shown during service.  Moreover, 
the first post service treatment records showing treatment 
for or a diagnosis of diabetes mellitus, type II, was in 
2003, over twenty years after the veteran's discharge from 
the service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  There is 
also no indication that his diabetes mellitus, type II, may 
be associated with another service-connected disability.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

A.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including diabetes mellitus will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The veteran is seeking entitlement to service connection for 
diabetes mellitus, type II.  He attributes this condition to 
his inservice exposure to herbicide agents (including Agent 
Orange).  Specifically, the veteran claims that he was 
exposed to Agent Orange while on temporary duty status for a 
period of five days in South Vietnam in December 1966.  He 
reports that he requested temporary duty in South Vietnam to 
obtain his re-enlistment bonus on a tax free basis.  He 
further asserts that he provided a copy of his actual 
temporary duty status order to Vietnam to the VA nurse 
practitioner who conducted his December 2003 Agent Orange 
Registry examination, and who he claims subsequently 
misplaced the copy.

In support of his claim, the veteran's spouse submitted a 
statement, dated in August 2005, noting that she had seen the 
veteran's temporary duty order in the past, but that she had 
accidently thrown out the original copy of the order while 
cleaning out unwanted papers.

VA regulations provide that if a veteran was exposed to an 
herbicidal agent, including Agent Orange, during active 
service, presumptive service connection is warranted for 
diabetes mellitus, type II.  See 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

The governing law provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975 shall be presumed to have been exposed 
to an herbicidal agent unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

Historically, the veteran served on active duty in the Air 
Force from December 1962 to December 1982.  The veteran's 
service personnel records reveal, in pertinent part, that he 
was assigned to the 4th Detachment, 6th Aerial Port Squadron, 
Nakhon Phanom, Republic of Thailand Air Force Base, Thailand, 
from June 1966 to July 1967.  During this time, his principal 
duty is listed as an air passenger specialist.  There is no 
objective record confirming the veteran's claimed temporary 
duty status in South Vietnam during December 1966, or at any 
other time during his military service.

The Board notes that the veteran's report of separation, Form 
DD 214, reveals that he was awarded the Vietnam Service Medal 
with Three Bronze Stars, the Republic of Vietnam Campaign 
Medal, the Humanitarian Service Medal, and the Republic of 
Vietnam Gallantry Cross with Palm Device.  The Board notes, 
however, that none of these medals require actual in-country 
service in the Republic of Vietnam.  Air Force Regulation 
900-48, § 6-22b (Mar. 25, 1982); see also Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).  

The Board has considered the veteran's allegations, and those 
of his spouse herein, but finds that there is no objective 
evidence of record to support his having been in-country in 
the Republic of Vietnam.  In making this determination, the 
Board finds the absence of any such records in the veteran's 
service personnel records to be dispositive on this issue as 
the veteran's service personnel records include other 
temporary duty assignments of the veteran.  

Based upon a review of the veteran's claim file, the Board 
finds that the evidence of record is against the veteran's 
claim for presumptive service connection for diabetes 
mellitus, type II.  Accordingly, the Board finds that 
presumptive service connection under 38 C.F.R. § 3.309(e) for 
the veteran's diabetes mellitus, type II, is not warranted.  
Notwithstanding the foregoing, the veteran may still 
establish service connection with proof of direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); 
see also McCartt v. West, 12 Vet. App. 164, 167 (1999).

A review of the evidence does not support the claim of 
service connection for diabetes mellitus, type II, on a 
direct basis.  The veteran's service medical records are 
negative for this disorder, and there is no medical evidence 
that this disorder is related to his military service.  In 
making this determination, the Board points out that the 
first evidence of the veteran having been diagnosed with 
diabetes mellitus, type II, appears in September 2003, over 
twenty years after his discharge from the service.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, there is 
no medical evidence of record that diabetes mellitus is 
related to his service-connected arteriosclerotic heart 
disease, hypertension, or decreased vision with central 
scatoma, secondary to hypertension. 

In this case, the veteran's statements are not competent 
evidence to establish a causal relationship between his 
current diabetes mellitus, type II and his military service, 
or to any incident therein.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  In the 
absence of competent medical evidence that the veteran's 
diabetes mellitus, type II, is related to his military 
service or was caused or aggravated by a service-connected 
disability, the preponderance of the evidence is against the 
veteran's claim for service connection for diabetes mellitus, 
type II.  As such, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


